Fourth Court of Appeals
                                       San Antonio, Texas
                                               May 22, 2019

                                          No. 04-19-00336-CV

                     IN RE Eduardo “Eddie” RAMIREZ and Basilio Villarreal

                                    Original Mandamus Proceeding 1

                                                 ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Luz Elena D. Chapa, Justice
                 Irene Rios, Justice

        On May 22, 2019, relators filed a petition for writ of mandamus and a motion for stay
pending final resolution of the petition for writ of mandamus. This court believes a serious
question concerning the mandamus relief sought requires further consideration. See TEX. R. APP.
P. 52.8(b). The respondent and the real parties in interest may file a response to the petition in
this court no later than June 7, 2019. Any such response must conform to Texas Rule of
Appellate Procedure 52.4.

      Relators’ request for a stay is GRANTED. The trial court’s May 20, 2019 “Order Setting
A Special Board Meeting of the Rio Grande City Consolidated School District Board of Trustees
on Thursday May 23, 2019” is STAYED pending final resolution of the petition for writ of
mandamus.

           It is so ORDERED on May 22, 2019.
                                                                    PER CURIAM


ATTESTED TO: _________________________
             Keith E. Hottle
             Clerk of Court




1
  This proceeding arises out of Cause No. DS-19-222, styled Eduardo “Eddie” Ramirez and Basilio Villarreal v.
Leticia O. Lopez, et al., pending in the 229th Judicial District Court, Starr County, Texas, the Carlos Valdez
presiding.